Citation Nr: 1208225	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Denver, Colorado Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.  

2.  The evidence does not show that the veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a March 2008 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded two VA compensation and pension examinations germane to his claim on appeal.  The Veteran also testified before the undersigned Veterans Law Judge in a December 2011 videoconference hearing.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The record shows that the Veteran first sought service connection for his PTSD in October 2007.  He underwent a VA examination in February 2008.  The RO issued a rating decision in March 2008 that granted the Veteran's claim for service connection and assigned a 50 percent rating.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in December 2008.  The Veteran filed a timely Substantive Appeal.  He underwent a second VA examination in May 2011.  He then testified in a videoconference hearing in December 2011.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Since the issue in this case is entitlement to an increased rating, the present level of his disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran contends that his PTSD symptoms and the effect that those symptoms have on his social and occupational functioning warrant an increased, 70 percent rating.  For the reasons that follow, however, the Board finds that the Veteran's symptoms more closely approximate the 50 percent rating currently assigned.  

Again, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

The medical and lay evidence both show that the Veteran suffers from many of these highlighted symptoms.  The medical evidence in this case consists of two VA examinations (one in February 2008 and one in May 2011), records of the Veteran's VA outpatient treatment from 2007 to 2011, letters from the Veteran's VA treatment providers, and one letter from a private doctor of the Veteran's.  The amount of unanimity between these sources is significant.  Each source has found that the Veteran suffers from nightmares and sleep disruptions as a result of his PTSD.  His affect has been flat and restricted, and his mood depressed and irritable.  His short term memory is compromised, and this also impairs his thought processes and communication.  The Veteran sporadically mentioned suicidal ideation, but lacked plan and intent.  He is both isolative and hypervigilant.  All of these symptoms either match or are consistent with those described by the 50 percent rating.  

The lay evidence describes the Veteran as suffering from similar symptoms.  In a January 2009 statement with his Substantive Appeal, the Veteran stated that he thinks of suicide and of hurting others, and he described himself as socially and industrially impaired.  He stated that he suffers from panic attacks, anxiety, and depression.  In a January 2011 letter, the Veteran's son (who worked alongside his father at a liquor store) stated that the Veteran had to suppress his anger at customers and that he was easily distracted.  In a February 2011 letter, the Veteran's wife stated that the Veteran suffers from nightmares and trouble sleeping and that he gets angry and annoyed by his customers.  In a December 2011 letter, the Veteran spoke of his dislike of crowds, stated that he was irritable and impatient, and stated that he continued to suffer from nightmares and sleep impairment.  In his December 2011 hearing, the Veteran again complained of nightmares and hypervigilence, stated that he has thoughts of hurting himself or others, and states that he retired because of his PTSD.  These symptoms are similarly consistent with those enumerated by the 50 percent rating.  

These symptoms have resulted in the occupational and social impairment with reduced reliability and productivity required for a 50 percent rating.  Indeed, the examiner from the Veteran's February 2008 VA examination found that the Veteran's PTSD symptoms resulted in this level of occupational and social impairment.  The examiner from the Veteran's May 2011 VA examination found his symptoms to be productive of occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, a description consistent with a 30 percent rating.  The lay evidence also shows how his symptoms have led to reduced reliability and productivity, as the Veteran's son described how he became easily distracted at work and would make minor errors.  

The GAF scores that have been recorded are also consistent with a 50 percent rating.  The examiner from the Veteran's February 2008 VA examination assigned a GAF score of 55.  In his May 2011 examination, he was assigned a GAF range of 51-60.  A GAF score of 51 to 60 is defined as moderate symptoms or moderate difficulty in social, occupational, or school functioning.  These GAF scores correlate well with the Veteran's symptoms and support the 50 percent rating.  

On the other hand, during the Veteran's VA treatment for his PTSD, he has attended what appear to be bimonthly or semiannual medication management appointments.  At each appointment, he was assigned a GAF score of 45.  For many reasons, the Board grants these scores less probative value.  First, as they do not change at all over the course of more than a dozen appointments, it is not clear how much thought the examiner put into assigning these scores.  Next, this score is not consistent with the symptomatology described by the medical and lay evidence.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  With the exception of suicidal ideation, the Veteran has never been found to suffer from these symptoms.  Finally, these scores are not consistent with the symptoms which the psychiatrist himself identified.  In each session, the VA psychiatrist found that the Veteran was dressed normally, that he was cooperative with questions, and had normal speech.  He suffered from intrusive thinking, but was never found to have delusions or hallucinations.  He was always found to have mild to moderate depression and mild irritability.  He was always clear and oriented, and his insight and judgment were average.  Quite simply, the symptoms identified by this psychiatrist never aligned with the GAF score he assigned.  For all of these reasons, the Board finds his scores to be less probative than those of the VA examiner.

Despite the Veteran's contentions, the Board does not find that his symptoms or the occupational and social impairment that they produce warrant a 70 percent rating.  Again, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Neither the medical nor the lay evidence shows the Veteran to suffer from these symptoms.  The Veteran is not described as suffering from obsessional rituals, and his speech has always been described as normal.  Though he suffers from panic attacks, there is no showing that these affect his ability to function.  Though he has been described as irritable, he has never acted on that irritability.  He does not suffer from spatial disorientation, nor does he neglect his personal appearance and hygiene.  Though the Veteran would become confused at work, he does not show an inability to adapt to stressful circumstances.  Finally, though the Veteran does not like crowds and remains isolative, he is married and has a good relationship with his wife and children.  He also maintains contact with fellow veterans, and he has attended reunions of groups with which he served.  

Specifically, the medical evidence found the Veteran to be adequately dressed and appropriately groomed at all times.  He has consistently been cooperative with his treatment providers, and he has always been oriented to person, place, and time.  Despite being irritable, he has never been described as being a danger to himself or to others; there is no evidence that he has acted on his anger and irritability.  Also, though he suffers from depression, he has never been found to suffer from hallucinations or delusions.  And though he has expressed a passive suicidal ideation, this is intermittent and has always been without plan or intent.  

Other lay descriptions of the Veteran similarly show him not to suffer from the symptoms described by the 70 percent rating.  In a January 2011 letter, one of the Veteran's coworkers stated that when working with the Veteran, they "had lots of fun and laughs."  In a March 2011 letter, his former boss stated that the Veteran had a strong work ethic and maintained good rapport with customers - even the drunk ones.  He stated that the Veteran, though sometimes irritable and withdrawn, was able to suppress his anger when at work.  Finally, his wife stated that the Veteran was very caring.  She also stated that the Veteran gets short, but has never been abusive toward her or the family.  

Simply put, the evidence does not support the conclusion that the Veteran's PTSD symptoms have risen to the level of impairment described by the 70 percent rating.  Accordingly, such an increased rating is not warranted.  Also, as his symptoms have remained consistent over the course of the appeals period, staged ratings are not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The medical and lay evidence show that the Veteran's PTSD symptoms include panic attacks, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are contemplated under the applicable rating criteria for PTSD.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.  Accordingly, the Board concludes that the criteria for a 70 percent rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.

III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Here, as the Veteran contends that he is unemployable as a result of his PTSD, the Board finds that the issue of entitlement to a TDIU has been raised by the record; the Board will thus consider this claim.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Here, the Veteran meets the schedular criteria for a TDIU.  The Veteran is service-connected for the following disabilities: PTSD, rated as 50 percent disabling; type II diabetes, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, rated as 20 percent disabling each; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  As the Veteran's combined rating is 80 percent and he has one rating over 40 percent, the Board finds that he meets the schedular criteria for a TDIU.

That being said, the evidence does not show that the Veteran is unemployable as a result of these service-connected disabilities.  Indeed, the Veteran remained gainfully employed until January 2011, at which time the Veteran began working part time.  The Veteran's most recent VA examination also found that his PTSD symptoms only resulted in intermittent periods of inability to perform occupational tasks, but that he was generally functioning satisfactorily.  His February 2008 VA examination found that the Veteran remains employable in settings in which his contact with the public is limited and he has loose supervision.  There is also no evidence that the Veteran's other service-connected disabilities preclude him from securing or following a substantially gainful occupation.  

Given this evidence, the Board concludes that the evidence does not show that the veteran is unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.


ORDER

An increased 70 percent rating for PTSD is denied.

A total disability rating based on individual unemployability is denied. 



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


